                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 RICKIE DONNELL FRAZIER, JR.,                     )
                                                  )
        Plaintiff,                                )
                                                  )   NO. 3:19-cv-00292
 v.                                               )
                                                  )   JUDGE RICHARDSON
 SHERIFF WEATHERFORD, et al.,                     )
                                                  )
        Defendants.                               )

                                 MEMORANDUM OPINION

       Plaintiff Rickie Donnell Frazier, Jr., an inmate at the Macon County Jail in Lafayette,

Tennessee, filed a pro se civil rights complaint under 42 U.S.C. § 1983 against Sheriff Weatherford

and Sergeant B. Maynard. (Doc. No. 1.) He also filed an application to proceed in this Court

without prepaying fees and costs. (Doc. No. 4.)

I.     Application to Proceed as a Pauper

       The Court may authorize a prisoner to file a civil suit without prepaying the filing fee. 28

U.S.C. § 1915(a). Because it appears from Plaintiff’s in forma pauperis application that he is

unable to pay the full filing fee in advance, his application (Doc. No. 4) will be granted. The

$350.00 filing fee will be assessed as directed in the accompanying Order. 28 U.S.C. § 1915(b)(1).

II.    Initial Review

       Under the screening requirements of the Prison Litigation Reform Act (“PLRA”), the Court

must conduct an initial review and dismiss the complaint if it is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief against a defendant who

is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2)(B); 42 U.S.C. § 1997e(c)(1). The

Court must also construe a pro se complaint liberally, United States v. Smotherman, 838 F.3d 736,
739 (6th Cir. 2016) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and accept the factual

allegations as true unless they are entirely without credibility. See Thomas v. Eby, 481 F.3d 434,

437 (6th Cir. 2007) (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

       A.      Factual Allegations

       Plaintiff alleges that, around 6:50 a.m. on January 14, 2019, Sumner County Sheriff’s

Office Sergeant B. Maynard was called to a residence on Corum Hill Road in Castalian Springs,

Tennessee. (Doc. No. 1 at 4–5.) Maynard then seized Plaintiff’s cell phone without a search

warrant. (Id. at 5.) As a result, Plaintiff alleges, he lost contact with his probation officer and is

now facing charges for violating his probation. (Id.) Indeed, Plaintiff alleges that his incarceration

is due to “missed calls from [his] probation officer.” (Id.) Plaintiff also alleges that, without his

phone, he missed employment opportunities and is now fighting for custody of his son after losing

“time [and] communication” with him. (Id.) Plaintiff requests monetary damages. (Id.)

       B.      Standard of Review

       To determine whether a prisoner’s complaint “fails to state a claim on which relief may be

granted” under the PLRA, the Court applies the same standard as under Rule 12(b)(6) of the

Federal Rules of Civil Procedure. Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). The Court

therefore accepts “all well-pleaded allegations in the complaint as true, [and] ‘consider[s] the

factual allegations in [the] complaint to determine if they plausibly suggest an entitlement to

relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S.

662, 681 (2009)). An assumption of truth does not, however, extend to allegations that consist of

legal conclusions or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556

U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). A pro se pleading




                                                  2
must be liberally construed and “held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson, 551 U.S. at 94 (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

        C.      Discussion

        “To prevail on a cause of action under § 1983, a plaintiff must prove ‘(1) the deprivation

of a right secured by the Constitution or laws of the United States (2) caused by a person acting

under the color of state law.’” Dominguez v. Corr. Med. Servs., 555 F.3d 543, 549 (6th Cir. 2009)

(quoting Sigley v. City of Parma Heights, 437 F.3d 527, 533 (6th Cir. 2006)).

                1.      Dismissal of Official-Capacity Claims

        Plaintiff brings this action against Sheriff Weatherford in his official capacity. (Doc. No. 1

at 2.) He also brings this action against Sergeant Maynard in both his individual and official

capacity. (Id.) Weatherford and Maynard are both employees of Sumner County, and “individuals

sued in their official capacities stand in the shoes of the entity they represent.” Alkire v. Irving, 330

F.3d 802, 810 (6th Cir. 2003) (citing Kentucky v. Graham, 473 U.S. 159, 165 (1985)). Thus, the

Court construes Plaintiff’s official-capacity claims against Weatherford and Maynard as a claim

against Sumner County.

        Municipal entities like Sumner County may be liable under Section 1983 “if the

governmental body itself ‘subjects’ a person to a deprivation of rights or ‘causes’ a person ‘to be

subjected’ to such deprivation.” Connick v. Thompson, 563 U.S. 51, 60 (2011) (quoting Monell v.

New York City Dep’t of Soc. Servs., 436 U.S. 658, 692 (1978)). To state claim against Sumner

County, Plaintiff must allege that he “suffered a constitutional violation” and that the County’s

“policy or custom directly caused the violation.” Hadrick v. City of Detroit, Mich., 876 F.3d 238,

243 (6th Cir. 2017) (citing Monell, 436 U.S. at 690–92). Here, Plaintiff does not allege that the

constitutional deprivation he suffered—Sergeant Maynard seizing Plaintiff’s cell phone without a



                                                   3
warrant—was the result of the County’s policy or custom. Accordingly, Plaintiff fails to state a

claim against Sumner County, and his official-capacity claims against Weatherford and Maynard

will be dismissed.

               2.      Individual-Capacity Claim against Sergeant Maynard

       The crux of the complaint is that Sergeant Maynard violated Plaintiff’s Fourth Amendment

rights when he seized Plaintiff’s cell phone without a warrant on the morning of January 14, 2019.

“The Fourth Amendment protects a person’s right to his personal property without interference

from the police absent consent or reasonable suspicion or probable cause that a crime has been,

will be, or is being committed.” United States v. Deitz, 577 F.3d 672, 687 (6th Cir. 2009) (citing

United States v. Buchanon, 72 F.3d 1217, 1228 (6th Cir. 1995)). “Property is seized when there is

some meaningful interference with an individual’s possessory interests in that property.” Hensley

v. Gassman, 693 F.3d 681, 688 (6th Cir. 2012) (citations omitted). “A constitutional violation

occurs,” however, “only where the seizure is objectively unreasonable.” Id. (citing United States

v. Place, 462 U.S. 696, 701 (1983)). This is “a determination that entails a ‘careful balancing of

governmental and private interests.’” Id. (quoting Soldal v. Cook Cty., Ill., 506 U.S. 56, 71 (1992)).

       Here, the full circumstances of Maynard’s alleged seizure of Plaintiff’s cell phone are

unclear. Plaintiff’s allegations are sparse: he was at “a residence,” Sergeant Maynard “was called,”

and then Maynard “seized [Plaintiff’s] cellular phone without a search warrant.” (Doc. No. 1 at 5.)

Liberally construing the complaint in Plaintiff’s favor, however, as the Court must do at this stage,

the Court cannot determine whether Maynard’s alleged seizure of Plaintiff’s cell phone was

objectively unreasonable. Accordingly, the Court will not dismiss Plaintiff’s Fourth Amendment

unlawful-seizure claim against Maynard at this juncture.




                                                  4
       Plaintiff also alleges, however, that he is incarcerated and facing charges for violating his

probation because Maynard’s seizure of his cell phone led him to miss calls from his probation

officer. (Id.) Where a Section 1983 claim is “related to rulings that will likely be made in a pending

or anticipated criminal trial[],” it would be within the Court’s power and “in accord with common

practice” to stay this case “until the criminal case or the likelihood of a criminal case is ended.”

Wallace v. Kato, 549 U.S. 384, 393–94 (2007) (citing Heck v. Humphrey, 512 U.S. 477, 487–88

n.8 (1994)). Although Plaintiff is allegedly facing a violation of probation hearing rather than a

criminal trial, it appears that Plaintiff may intend to contest his probation-violation charges by

presenting the same theory to the state courts as he is presenting in this Section 1983 action—that

Maynard’s seizure of his cell phone violated his Fourth Amendment rights. Thus, the Court infers

that Maynard’s allegedly unlawful seizure will likely be subject to a ruling in his pending state

probation violation proceedings. In these circumstances, the Court deems it appropriate to stay this

action pending resolution of Plaintiff’s state proceedings.

       The Court notes that, if Plaintiff is ultimately unsuccessfully in contesting his probation

violation charges, Plaintiff’s Fourth Amendment unlawful-seizure claim against Sergeant

Maynard may face an obstacle under the Heck doctrine. Under Heck, “a Section 1983 suit is not

cognizable if it would ‘necessarily’ invalidate the plaintiff’s conviction or sentence, unless the

plaintiff can show the conviction or sentence had been set aside.” Sanders v. Detroit Police Dep’t,

490 F. App’x 771, 773 (6th Cir. 2012) (quoting Heck, 512 U.S. at 487). “Heck ‘applies to

proceedings that call into question the fact or duration of parole or probation.’” Noel v. Grzesiak,

96 F. App’x 353, 354 (6th Cir. 2004) (citing Crow v. Penry, 102 F.3d 1086, 1087 (10th Cir. 1996)).

Thus, if Plaintiff is convicted of violating his probation, and a favorable ruling to Plaintiff in this

Section 1983 action would necessarily invalidate that conviction, “Heck will require dismissal.”



                                                  5
Wallace, 549 U.S. at 394 (citing Edwards v. Balisok, 520 U.S. 641, 649 (1997)). Otherwise, this

action may proceed, “absent some other bar to suit.” Id.

III.   Conclusion

       For these reasons, (1) Plaintiff’s official-capacity claims against Weatherford and Maynard

will be dismissed, and (2) his remaining claim (his Fourth Amendment unlawful-seizure claim

against Defendant Maynard) will be stayed pending the resolution of Plaintiff’s state probation

violation proceedings, so that Plaintiff may pursue it at the appropriate time if it is not barred by

Heck or some other barrier to suit.

       An appropriate Order will be entered.


                                                      ____________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




                                                 6
